The alternative writ of mandamus before us raises the question of the right of the relator to membership in the Republican State Committee as a member from Hudson county.
It appears that relator was elected as a member of the State Committee from that county on May 15th, 1934; that at the expiration of his term of office of three years another was declared elected to succeed him; that a contest arose over that election, resulting in the Circuit Court setting it aside as void as to the election of members of the Republican State Committee.In re Stoebling, 16 N.J. Mis. R. 34.
The statute, R.S. 19:5-4, provides for a term of office of three years "or until a successor is elected," and in case of vacancy, howsoever caused, to be filled by the members of the County Committee in the county where the vacancy occurs. *Page 436 
We conclude that the voiding of the election of the successor of relator caused a vacancy in the office, R.S. 19:3-25; and that relator was thus continued in office until the election of his successor. It further appears, after the said voiding of the election of relator's successor, that on March 13th, 1939, the members of the County Committee of Hudson county did, in fact, duly elect a successor to fill the vacancy. That election was under the authority of the statute and divested relator of his right to continue to hold over in the office.
The sole meritorious question presented is whether or not the County Committee was within its right in filling this vacancy. Finding that it was, the writ will be discharged, with costs.